EXHIBIT 10.4

PERFORMANCE SHARE AWARD

(RTI International Metals, Inc. 2014 Stock and Incentive Plan)

THIS PERFORMANCE SHARE AWARD (this “Award”) is granted by RTI International
Metals, Inc., an Ohio corporation (the “Company” or “RTI”), to you
(“Recipient”), a director or employee of the Company or one of its subsidiaries,
pursuant to the terms and conditions of the RTI International Metals, Inc. 2014
Stock and Incentive Plan, as amended and/or restated from time to time (the
“Plan”), a copy of which has been delivered to you.

Name of Recipient:

Grant Date:                     , 20    

This document shall constitute an “Award Agreement” as that term is defined in
the Plan and the Award shall be granted pursuant to Section 11 of the Plan. In
addition to the terms and conditions set forth herein, this Award is subject to
and governed by the terms and conditions set forth in the Plan, which is hereby
incorporated by reference. Unless the context otherwise requires, capitalized
terms used in this Award and not otherwise defined herein shall have the
meanings set forth in the Plan. In the event of any conflict between the
provisions of this Award and the Plan, the Plan shall control. The Company
recognizes the value of your continued service and contributions to the Company
and has awarded you this Performance Share Award under the Plan, subject to the
terms and conditions set forth in this Award Agreement.

1. Performance Share. For the purposes of this Award, a granted “Performance
Share” is an award representing the right to receive a specified number of
shares of the Company’s common stock (the “Common Stock”), which right, if
earned and payable under this Award, shall be paid solely in shares of Common
Stock. The “Performance Period” shall mean the three (3) year period from
            , 20    through             , 20    . 

2. Grant of Performance Share Award. The Company hereby grants to Recipient an
award of             Performance Shares under the Plan (the “Target Award”),
which shall be subject to a maximum number of Performance Shares allowable under
this Award of 200% of the Target Award (the “Maximum Award”), to ultimately be
determined and earned, if at all, in accordance with Section 3 below.

3. Determination of Shares Earned. Subject to Section 6 below, the Company shall
deliver to Recipient one (1) share of Common Stock for each whole Performance
Share that is earned based upon the level of success achieved during the
Performance Period relative to the following performance goals established by
the Compensation Committee of the RTI Board of Directors:

 

  (a) Total Shareholder Return Metric. Fifty percent (50%) of your Target Award
will be determined by the Company’s Total Shareholder Return, or “TSR”, achieved
during the Performance Period.

 

If Total Shareholder Return (“TSR”) is:

   Performance Shares earned
as a percentage of Target
Award will be(1):

less than the 30th percentile of the Peer Group TSR

   0%

greater than or equal to the 30th percentile and less than the 50th percentile
of the Peer Group TSR

   50.00% to 99.99% A

equal to the 50th percentile of the Peer Group TSR

   100.00% (Target Award)

greater than the 50th percentile but less than the 75th percentile of the Peer
Group TSR

   100.00% to 199.99% B

greater than or equal to the 75th percentile of the Peer Group TSR

   200.00% (Maximum Award)

 

A  In the event TSR equals or exceeds the 30th percentile but not the 50th
percentile of the Peer Group TSR, the Performance Shares earned as a percentage
of the Target Award(1) will be computed by adding 50% to a percentage determined
as follows: (A)(i) TSR percentile less 30% divided by (ii) 20%; multiplied by
(B) 50%.

B  In the event TSR exceeds the 50th percentile but not the 75th percentile of
the Peer Group TSR, the Performance Shares earned as a percentage of the Target
Award(1) will be computed by adding 100% to a percentage determined as follows:
(A)(i) TSR percentile less 50% divided by (ii) 25%; multiplied by (B) 100%.

(1) Represents one-half (1/2) of the Target Award.



--------------------------------------------------------------------------------

  (b) TSR Definition. Total Shareholder Return is defined as the share price
appreciation of the Company’s Common Stock plus dividends accrued, as measured
during the Performance Period. The starting and ending points for calculating
TSR are the average closing stock price of the Common Stock for the twenty
(20) trading days prior to the start or end date of the Performance Period, as
applicable. The Peer Group utilized for comparative purposes under the Award is
as established by the Company’s Compensation Committee or other Administrator
(as defined in the Plan) of the Plan (hereinafter, the “Compensation Committee”)
at the Grant Date, and is set forth on Annex A attached hereto.

 

By way of example to illustrate the calculation of Performance Shares earned
under the TSR Metric of this Award, a TSR equal to the 35th percentile of the
Peer Group TSR with a Target Award of 100 shares of Common Stock would result in
delivery of forty-six (46) earned shares of Common Stock, as it relates to the
TSR Metric, which represents 50% of the Target Award. This amount is calculated
as follows:

 

Target Award:

   100
shares

50% of Target Award for TSR Metric:

   50
shares

Performance Shares Earned as Percentage of Target Award:

(((35% - 30%) / 20%) * 50%) + 50% = 62.5%

 

  

62.5% of 50 shares = 31.25 shares (rounded down to 31 shares)

  

 

  (c) EPS Metric. Fifty percent (50%) of your Target Award will be determined by
the Company’s year-over-year earnings per share from continuing operations
(“EPS”) growth (“EPS Growth”), using the average growth in years one and two,
and a stand-alone growth determination for year three. Recipient will have the
ability to earn one-half of the EPS Metric Target Award based on the average EPS
Growth over the first two years and one-half of the EPS Metric Target Award
based on the EPS Growth over the third year. The calculation of EPS Growth for
each year during the Performance Period shall be determined as follows:

 

If EPS Growth for Each Year in the Performance Period is(1):

   Performance Shares
earned for that year of the
Performance Period as a
percentage of EPS Award
Component will be(1):

less than X% over the prior year

   0%

greater than or equal to X% and less than Y% over the prior year

   50.00% to 99.99% A

equal to Y% over the prior year

   100.00% (Target Award)

greater than Y% but less than Z% over the prior year

   100.00% to 199.99% A

greater than or equal to Z% over the prior year

   200.00% (Maximum Award)

 

A  In the event that the two-year average or year three EPS Growth is greater
than or equal to X% and less than Y% over the prior period, or is greater than
Y% but less than Z% over the prior period, then the number of Performance Shares
earned will be computed so as to give appropriate effect to the relative growth
achieved as compared to the relative percentage of Performance Shares earned
within the range set forth above.

(1) One-half (1/2) of the Target Award is represented by the EPS Metric; for
each of the two measurement periods (i.e. average growth over years one and two,
and year-over-year growth in year three) Recipient is eligible to earn one-half
(1/2) of one-half (1/2) of the Target Award.

 

  (d) EPS Growth Determination. EPS for each calendar year within the
Performance Period (with years one and two then being averaged together) will be
computed by dividing net income (loss) from continuing operations by the
weighted-average of all potentially dilutive shares of Company Common Stock that
were outstanding during the periods presented, as reflected in the Company’s
Annual Report on Form 10-K as filed with the Securities and Exchange Commission.
EPS reported for the year prior to the first year of the Performance Period
serve as the basis for ascertaining EPS Growth for the first year of the
Performance Period; EPS reported for the first year of the Performance Period
will serve as the basis for ascertaining EPS Growth in the second year of the
Performance Period, etc. Except as otherwise specifically provided under the
terms of this Award, notwithstanding that a percentage of Shares may be earned
at the end of the second calendar year within the Performance Period pursuant to
the EPS Metric, Recipient must be employed at the Company at the end of the
Performance Period to be entitled to receive any Shares pursuant to this Award.

 

2



--------------------------------------------------------------------------------

By way of example to illustrate the calculation of Performance Shares earned
under the EPS Metric of this Award, assuming that:

 

2013 EPS = $2.70   2014 EPS = $2.84   2015 EPS = $3.27   2016 EPS = $4.09

And assuming that the applicable EPS growth target percentages corresponding to
potential Share earnings are:

5% = 50% 15% = 100% 25% = 200%

with a Target Award of 150 shares of Common Stock, would result in (1) Recipient
earning the right to receive 18 earned shares of Common Stock as of the end of
year two of the Performance Period, and (2) delivery of a total of sixty-eight
(68) earned shares of Common Stock, as it relates to the EPS Metric at the end
of the Performance Period, which represents 50% of the Target Award. This amount
is calculated as follows:

 

Target Award:

     100 shares   

50% of Target Award for EPS Metric:

     50 shares   

Year One (2014) EPS Growth = $2.70 to $2.84= 5% growth

Year Two (2015) EPS Growth = $2.84 to $3.27 = 15% growth

Recipient entitled to earn 1/2 of EPS Metric Target Award at end of year two:

Average of years one and two growth = 5% + 15% = 20% / 2 = 10% growth

10% growth = 75% of one-half of 50% of Target Award for EPS Metric = 75% * (50%
of 50 shares) = 18.75 shares

Recipient would be entitled to receive 18 shares (rounded down from 18.75
shares) of Common Stock at the end of the Performance Period based on the
performance achieved at the end of year two of the Performance Period.

Year Three (2016) EPS Growth = $3.27 to $4.09 = 25% growth = 200% of one-half of
50% of Target Award for EPS Metric = 200% * (50% of 50 shares) = 50 shares

Total Target Award Achieved During Performance Period for EPS Metric = 68 shares

When combined with the TSR Metric, Recipient would be entitled to receive a
total of ninety-nine (99) shares of Common Stock pursuant to this Award.

4. Delivery of Shares. After completion of year two and year three of the
Performance Period, the Compensation Committee shall certify in writing the
extent to which the performance goals and other material terms, as set forth
herein, have been achieved and such certification shall be controlling for all
purposes. Except as otherwise provided in Section 6, the Company shall cause a
stock certificate representing shares of Common Stock (or commensurate book
entry as determined by the Company) equal to the number of Performance Shares
earned (net of any Performance Shares applied pursuant to Section 11 below) and
determined under Section 3 to be issued to Recipient in the calendar year
immediately following the end of the Performance Period on or before March 15th
of such calendar year.

5. Limitation of Rights; Dividend Equivalents. Prior to the receipt of shares of
Common Stock as outlined in Section 4 above, Recipient shall not have (i) any
right to transfer any rights under the Performance Shares except as permitted by
Section 7 below, (ii) any rights of ownership of the shares of Common Stock
subject to the Performance Shares before the issuance of such shares, (iii) any
right to vote such shares, or (iv) the right to receive any cash dividends paid
on shares underlying Performance Shares if and when cash dividends are paid to
shareholders of the Company.

 

3



--------------------------------------------------------------------------------

6. Forfeiture; Proration; Recoupment. Unless otherwise set forth below or
otherwise determined by the Compensation Committee, all outstanding Awards shall
be forfeited immediately if a Recipient’s employment with or service to the
Company or its subsidiaries is terminated for any reason during the Performance
Period.

 

  (a) Death. In the event of Recipient’s death during the Performance Period,
Recipient shall be entitled to a Prorated portion of the Performance Shares
earned based on the Company’s actual performance calculated as if the
Performance Period had been completed on the date of death. Except as otherwise
specifically provided hereunder, any payouts pursuant to a Recipient’s death
shall be paid to Recipient’s estate as soon as practicable following Recipient’s
death, but in no event later than the last day of the “applicable 2 1/2 month
period” specified in Treas. Reg. §1.409A-1(b)(4).

 

  (b) Retirement or Disability. In the event of Recipient’s retirement
(retirement shall be deemed to occur only under conditions by which a Recipient
would, assuming he or she was enrolled in the Company’s defined benefit pension
plan, be entitled to an immediately receivable pension, and not a deferred
vested pension ) or Disability during the Performance Period, Recipient shall be
entitled to a Prorated portion of the Performance Shares earned as calculated
following the end of the Performance Period. Any payouts following Recipient’s
retirement or Disability shall be made on the same schedule as payouts pursuant
to Section 4 above.

Notwithstanding any other provision of this Award to the contrary, if Recipient
(other than a non-employee Director) is or becomes eligible to separate from
service on account of retirement (as defined above) during the Performance
Period, any payment required to be made prior to the end of the Performance
Period on account of Recipient’s separation from service shall be paid in the
month following the month containing the 6-month anniversary of the date of such
separation from service (or, if earlier, the death of the Recipient).

 

  (c) Other Termination. If Recipient’s employment with the Company should
terminate during the Performance Period and the Compensation Committee
determines that the Award should not be forfeited, Recipient shall be entitled
to a Prorated (as defined below) portion of the Common Stock earned pursuant to
the Award, as calculated following the end of the Performance Period. The
Compensation Committee may cause the immediate forfeiture of Awards after a
Recipient’s employment with or service to the Company terminates if the
Committee deems such forfeiture to be in the best interests of the Company. Any
and all forfeitures of shares shall be evidenced by written notice to the
Recipient.

 

  (d) Definition of Prorated. For the purposes of this Award, the term
“Prorated” shall mean the manner in which a payout is calculated based on the
ratio of the number of complete months Recipient is employed or serves during
the Performance Period to the total number of months in the Performance Period.

 

  (e) Change in Control. Except as otherwise specifically provided under the
terms of this Award or pursuant to any other employment agreement or policy of
the Company, in the event of a Change of Control during the Performance Period,
payment under this Award will remain subject to Recipient’s continued employment
with or service to the Company or its subsidiaries through the end of the
Performance Period. To the extent this Award becomes earned and payable
following a Change of Control pursuant to the terms of any other employment
agreement or policy of the Company or otherwise, then Recipient shall thereafter
be eligible to receive payment for any Performance Shares that would have
otherwise been paid (i) based on the achievement of the performance goals
measured through the date of the Change in Control, and (ii) calculated at the
greater of (A) 100% of the Target Award for each of the TSR Metric and EPS
Metric, or (B) the Company’s actual performance over the abbreviated Performance
Period; provided, however, with respect to the EPS Metric, the number of
Performance Shares earned shall be based solely on actual performance for any
calendar year within the Performance Period that was completed prior to the
Change in Control. Except as otherwise specifically provided hereunder, to the
extent earned and payable, the Performance shares shall be paid as soon as
practicable thereafter, but in no event later than the last day of the
“applicable 2 1/2 month period” specified in Treas. Reg. §1.409A-1(b)(4).

 

  (f) The Recipient further agrees, as a condition to acceptance of this Award,
that these Performance Shares, as well as any other incentive award previously
granted to Recipient by the Company, may be subject to recoupment by the Company
under the provisions of any other forfeiture or clawback policy that has been or
may be adopted by the Company in the future, or as required by any applicable
laws then in effect.

7. Nontransferability. Except as otherwise provided in the Plan, the Performance
Shares shall not be sold, pledged, assigned, hypothecated, transferred or
disposed of (a “Transfer”) in any manner, other than by will or the laws of
descent and distribution. Any attempt to Transfer the Performance Shares in
violation of this paragraph or the Plan shall render this Award null and void.

 

4



--------------------------------------------------------------------------------

8. Adjustments;. The number of shares of Common Stock covered by the Performance
Shares shall be adjusted as set forth in Section 21(a) of the Plan to reflect
dividends or other distributions, recapitalizations, stock splits, reverse stock
splits, reorganizations, mergers, consolidations, split-ups, spin-offs,
combinations, repurchases or exchanges.

9. Peer Group Adjustments. The following adjustments shall be made to the Peer
Group for the TSR Metric during the Performance Period:

 

  (a) If a member of the Peer Group is acquired by another company, the acquired
Peer Group company will be removed from the Peer Group for the entire
Performance Period.

 

  (b) If a member of the Peer Group sells, spins-off, or disposes of a portion
of its business, then such Peer Group company will remain in the Peer Group for
the Performance Period unless such disposition(s) results in the disposition of
more than 50% of such company’s total assets during the Performance Period.

 

  (c) If a member of the Peer Group acquires another company, the acquiring Peer
Group company will remain in the Peer Group for the Performance Period.

 

  (d) If a member of the Peer Group is delisted on all major stock exchanges,
such delisted company will be removed from the Peer Group for the entire
Performance Period.

 

  (e) If RTI and/or any member of the Peer Group split its stock or declare a
distribution of shares, such company’s TSR performance will be adjusted for the
stock split or share distribution so as not to give an advantage or disadvantage
to such company by comparison to the other companies.

 

  (f) Members of the Peer Group that file for bankruptcy, liquidation or
reorganization during the Performance Period will remain in the Peer Group
positioned below the lowest performing non-bankrupt member of the Peer Group in
reverse chronological order by bankruptcy date.

In addition, the Compensation Committee shall have the authority to make other
appropriate adjustments in response to a change in circumstances that results in
a member of the Peer Group no longer satisfying the criteria for which such
member was originally selected.

10. Fractional Shares. The Company shall not be required to issue any fractional
Shares pursuant to this Award, and the Compensation Committee shall round
fractions down.

11. Withholding. Recipient shall pay all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to the Performance
Shares. The Company shall not withhold any amount above the applicable minimum
statutory withholding requirement. Such payment shall be made in full, at
Recipient’s election, in cash or check, or by the tender of previously acquired
shares of Common Stock (including Performance Shares then earned and immediately
deliverable under this Award). Performance Shares tendered as payment of
required withholding shall be valued at the closing price per share of the
Company’s Common Stock on the date such withholding obligation arises.

12. No Continued Rights; Rights Unsecured. The granting of this Award shall not
give Recipient any rights to similar grants in future years or any right to
continuance of employment or other service with the Company or any one of its
subsidiaries, nor shall it interfere in any way with any right that the Company
or any one or it’s subsidiaries would otherwise have to terminate Recipient’s
employment or other service at any time, or the right of Recipient to terminate
his or her services at any time. The Company shall remain the owner of all
Performance Shares and Recipient shall have only the Company’s unfunded,
unsecured promise to pay pursuant to the terms of this Award. The rights of
Recipient hereunder shall be that of an unsecured general creditor of the
Company and Recipient shall not have any security interest in any assets of the
Company.

13. Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.

14. Controlling Law. The validity, construction and effect of this Award will be
determined in accordance with the internal laws of the State of Ohio without
giving effect to the conflict of laws. Recipient and the Company hereby
irrevocably submit to the exclusive concurrent jurisdiction of the courts of the
State of Ohio. Recipient and the Company also both

 

5



--------------------------------------------------------------------------------

irrevocably waive, to the fullest extent permitted by applicable law, any
objection either may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.

15. Entire Agreement. The Award contains the entire understanding between the
parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof with respect to this Award, except that
this Award shall be subject to the terms and conditions set forth in any
employment agreement between Recipient and Company. There are no other
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein. Section and other headings contained in this
Award are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of the Award or any
provision hereof.

16. Limitation of Actions. Any lawsuit with respect to any matter arising out of
or relating to this Award must be filed no later than one (1) year after the
date that a denial of any claim hereunder is made or any earlier date that the
claim otherwise accrues.

17. Section 409A of the Code. This Award is intended to be comply with
Section 409A of the Code and the regulations promulgated thereunder (“Section
409A”) or an exception thereto and shall be administered, interpreted and
construed accordingly. To the extent a payment is subject to Section 409A and
not excepted therefrom, such payment shall be treated as made on the specified
date of payment if such payment is made at such date or a later date in the same
calendar year or, if later, by the 15th day of the third calendar month
following the specified date of payment, as provided and in accordance with
Treas. Reg. § 1.409A-3(d). Recipient shall have no right to designate the date
of any payment under this Award. The Company may, in its sole discretion and
without Recipient’s consent, modify or amend the terms of this Award, impose
conditions on the timing and effectiveness of the issuance of the Performance
Shares, or take any other action it deems necessary to cause this Award to
comply with Section 409A or an exception thereto. Notwithstanding, Recipient
recognizes and acknowledges that Section 409A of the Code may affect the timing
and recognition of payments due hereunder, and may impose upon the Recipient
certain taxes or other charges for which the Recipient is and shall remain
solely responsible.

BY YOUR SIGNATURE and the signature of the Authorized Officer below, you and the
Company agree that this Award is granted under and governed by the terms and
conditions of RTI International Metals, Inc.’s 2014 Stock and Incentive Plan, as
amended and/or restated from time to time, and the terms and conditions
contained herein, as well as such administrative regulations as the Compensation
Committee may adopt from time to time.

 

RTI International Metals, Inc.    Accepted as of the above date: By  

 

                       By:  

 

  Authorized Officer         Signature of Recipient

 

 

6



--------------------------------------------------------------------------------

ANNEX A – Peer Group

The “Peer Group TSR” for the Performance Period shall be the average equity
share price appreciation plus dividends accrued, as measured during the
Performance Period, of each member of the Peer Group (set forth below).

The following sets forth the list of companies included in establishing the Peer
Group for purposes of establishing the award thresholds for the Performance
Period, as approved by the Compensation Committee as of or prior to the date of
grant of this Award and subject to adjustment pursuant to Section 9:

[peer group listing]

* * *

 

7